IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
WENDY LEE COLLINS, ) CASE NO. 5:18 CV 1464
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
Vv ) Magistrate David A. Ruiz
)
COMMISSIONER OF )
SOCIAL SECURITY, ) MEMORANDUM OPINION
)
Defendant. )

This matter is before the Court upon the Report and Recommendation of Magistrate
Judge David A. Ruiz (Docket #15). On June 28, 2018, Plaintiff, Ms. Wendy Lee Collins, filed
her Complaint (Docket #1) seeking judicial review of the final decision of the Commissioner of
Social Security (“Commissioner”) denying her application for Supplemental Security Income
(“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. §§ 416(D, 423, 1382 et seq. This
Court has jurisdiction pursuant to 42 U.S.C. § 405(g). Pursuant to Local Rule 72.2(b), this case
was referred to Magistrate David A. Ruiz.

On June 24, 2019, the Magistrate Judge issued his Report and Recommendation. The
Magistrate Judge found that the Commissioner’s decision denying the Plaintiff's application for
SSI was supported by substantial evidence and recommended that the Commissioner’s decision
be affirmed. Objections to the Report and Recommendation needed to be filed within 14 days of
service. Ms. Collins timely filed her objections to the Magistrate Judge’s Report and

Recommendation. (Docket #16).
Standard of Review for a Magistrate Judge’s Report and Recommendation

The applicable standard of review of a magistrate judge’s report and recommendation
depends upon whether a party filed an objection to that report. When objections are made to a
report and recommendation of a magistrate judge, the district court reviews the case de novo.
FED. R. CIV. P. 72(b) states:

The district judge must determine de novo any part of the
magistrate judge’s disposition that has been properly objected to.
The district judge may accept, reject, or modify the recommended
disposition; receive further evidence; or return the matter to the
magistrate judge with instructions.

The text of Rule 72(b) addresses only the review of reports to which objections have
been made; it does not indicate the appropriate standard of review for those reports to which no
objections have been properly made. The Advisory Committee on Civil Rules commented on a
district court’s review of unopposed reports by magistrate judges. Regarding subsection (b) of
72, the advisory committee stated: ““When no timely objection is filed, the court need only satisfy
that there is no clear error on the face of the record to accept the recommendation.” FED. R. CIv.
P. 72 advisory committee’s notes (citation omitted).

The U.S. Supreme Court stated in Thomas v. Arn, 474 U.S. 140, 150 (1985): “It does not
appear that Congress intended to require district court review of a magistrate judge’s factual or

legal conclusions, under a de novo or any other standard, when neither party objects to those

findings.”
Conclusion

This Court has reviewed de novo the portions of the Magistrate Judge’s Report and
Recommendation to which objections have been made. After careful review of the record, this
Court finds that the Commissioner properly weighed the opinion of Dr. McLaughlin. (Docket
#15 at 12-13). Further, this Court finds the decision of the Commissioner to be supported by
substantial evidence. The Report and Recommendation of Magistrate Judge David A. Ruiz is
hereby ADOPTED. The Commissioner’s final determination denying Plaintiff's applications for
SSI is AFFIRMED.

IT IS SO ORDERED.

WLinald mud

DONALD C. NUG
United States Distric hutlee

DATED: un unblr I 10/9
